       Case 5:20-cv-07273-EJD Document 18 Filed 02/05/21 Page 1 of 17



 1 Todd C. Atkins (SBN 208879)
     tatkins@atkinsdavidson.com
 2   ATKINS & DAVIDSON, APC
     2261 Rutherford Road
 3   Carlsbad, CA 92008
     Tel: 619.665.3476
 4
     Matthew M. Wawrzyn (pro hac vice pending)
 5   matt@wawrzynlaw.com
     WAWRZYN LLC
 6   200 East Randolph Street, Suite 5100
     Chicago, IL 60601
 7   Tel: 312.235.3120
     Fax: 312.233.0063
 8
     Attorneys for Plaintiff
 9   Cooperative Entertainment, Inc.

10
11
                                  UNITED STATES DISTRICT COURT
12
                                 NORTHERN DISTRICT OF CALIFORNIA
13
                                                  Case No. 5:20-cv-07273-EJD
14    COOPERATIVE ENTERTAINMENT, INC.,
15                                                AMENDED COMPLAINT FOR
                    Plaintiff,                    PATENT INFRINGEMENT
16
             v.
17
18    KOLLECTIVE TECHNOLOGY, INC.,

19                  Defendant.

20
21
22
23
24
25
26
27
28
       Case 5:20-cv-07273-EJD Document 18 Filed 02/05/21 Page 2 of 17



 1                                          Nature of the Action
 2          As computer networks grow, in strength and numbers, users sharing digital content on
 3
     these networks also grows. Capacity is a problem that persists in the field of sharing digital
 4
     content over computer networks. Sharing large files fast is possible, but it is expensive and taxes
 5
     scare computer network capacity.
 6
 7          One broad solution to the capacity problem has been peer-to-peer (“P2P”) network

 8 sharing. In simple terms, a client receives digital content and then serves the content to another
 9 client, its peer. In prior P2P networks, a content distribution network (“CDN”) managed and
10 controlled distribution, pushing content “top down” from the CDN to the P2P network.
11
            A company called Joosy Inc. was founded in 2012 by Juan Benito, Jason Bradicich, Bill
12
     Gibson and Whitney Row in Raleigh, North Carolina. Joosy sought to improve the delivery of
13
     online video. Joosy created a product called JoosyCloud, which lowered the cost of online video
14
15 delivery and improved the end-user experience.
16          Joosy also obtained a patent covering its system and method—which allowed a user to

17 stream video over a P2P network outside the structure and control of a CDN. Joosy offered a
18 decentralized content sharing network, where the network was dynamic and formed around each
19
     member of the P2P network consuming the same content.
20
            This case is about a Joosy competitor—Kollective—practicing the patented Joosy method
21
22 and system.
23                                                 Parties

24          1.      Plaintiff Cooperative Entertainment, Inc. (“CEI”) is a corporation organized under
25 the laws of North Carolina with its principal place of business in Raleigh, North Carolina.
26
            2.      Defendant Kollective Technology, Inc. (“Kollective”) is a corporation organized
27
     under the laws of Delaware with its principal place of business in Bend, Oregon.
28
     Amended Complaint for Patent                     2                  Case No. 5:20-cv-07273-EJD
     Infringement
        Case 5:20-cv-07273-EJD Document 18 Filed 02/05/21 Page 3 of 17



 1                                          Jurisdiction and Venue
 2           3.      This action arises under the patent laws of the United States, 35 U.S.C. §§ 101 et
 3
     seq.
 4
             4.      This Court has subject matter jurisdiction over this action under 28 U.S.C. §§ 1331
 5
     and 1338(a).
 6
 7           5.      This Court may exercise personal jurisdiction over Kollective. Kollective has a

 8 regular place of business located in this District; Kollective conducts continuous and systematic
 9 business in California and this District; and these patent infringement claims arise directly from
10 Kollective’s continuous and systematic activity in this District. In short, this Court’s exercise of
11
     jurisdiction over Kollective would be consistent with the California long-arm statute and
12
     traditional notions of fair play and substantial justice.
13
             6.      Venue is proper in this District pursuant to 28 U.S.C. § 1400(b).
14
15           7.      A red-line copy of this amended complaint is attached as “Exhibit A.”

16
17                                      Claim of Patent Infringement
18                                  Eligibility of U.S. Patent No. 9,432,452
19
             8.      CEI is the exclusive owner of United States Patent No. 9,432,452 (the “‘452
20
     patent”), which is attached hereto as “Exhibit B.”
21
             9.      The ‘452 patent is valid and enforceable. The ‘452 patent claims patent-eligible
22
23 subject matter.
24           10.     “The prior art fails to provide video streaming over P2P networks outside the
25 structure and control of [Content Delivery Networks] CDNs” (‘452, col. 3:35-36.) The patentee
26
     and the U.S. Patent Office reviewed the prior art that taught content delivery through peer-to-peer
27
     (“P2P”) networks.
28
     Amended Complaint for Patent                       3               Case No. 5:20-cv-07273-EJD
     Infringement
       Case 5:20-cv-07273-EJD Document 18 Filed 02/05/21 Page 4 of 17



 1           11.     This prior art featured segmentation at a macro level, distributed CDNs that used
 2 “trace routes” as a tool to test pathways between and among the various computing devices that
 3
     comprise a given network’s architecture: “Weller’s servers perform network traffic tests including
 4
     traceroutes, pings, file downloads . . . to maintain network conditions.” The novelty of the ‘452
 5
     patent, the patentee argued to the U.S. Patent Office, was that the claims use these means of
 6
 7 testing to further segment the actual content being delivered: “Specifically, traceroute as a type of
 8 network traffic test in Weller does not suggest or indicate using trace route to segment requested
 9 content.”
10           12.     The U.S. Patent Office allowed the ‘452 patent claims because the claims
11
     contained the complete engineering required to deliver content through a P2P network segmented
12
     in the novel way discussed immediately above: “The prior arts of record, failed to disclose or
13
     suggest that the multiplicity of peer nodes of the dynamic peer-to-peer network consume the same
14
15 content within a predetermined time and that the distribution of PTP content delivery is based on
16 content segmentation and the content segmentation is based on CDN address resolution, trace
17 route to CDN and P2P server manager, dynamic feedback from peers reporting traffic rates
18 between individual peer and its neighbors, round robin and other server side scheduling/resource
19
     allocation techniques . . . .”
20
             13.     The ‘452 patent discusses some of the benefits of this novel technique: “Peer
21
22 nodes or content recipients of the same content provide for redirected content delivery among
23 peer nodes (or users), thereby by-passing any established or static content delivery network
24 (CDN); advantageously, this saves time, improves redundancy, and also reduces or eliminates
25 costs for content delivery over the CDN for the peer nodes. The content delivery server further
26
     identifies those peer nodes that are in close proximity to each other and uses them to distribute
27
     content to each other to create more efficient content delivery thereby.” (‘452, col. 5:38-48.)
28
     Amended Complaint for Patent                     4                 Case No. 5:20-cv-07273-EJD
     Infringement
       Case 5:20-cv-07273-EJD Document 18 Filed 02/05/21 Page 5 of 17



 1           14.     The ‘452 patent reversed the flow of distributed digital content. According to the
 2 prior art, the CDN server pushed the digital content from node to node. Inventively, the ‘452
 3
     patent derived “peerness” from common video content iteratively shared in segments throughout
 4
     the P2P network: “The content recipients have a peerness established and/or defined by the
 5
     common content they are receiving from the CDN server; the systems and methods automatically
 6
 7 identify peer nodes receiving common content and create dynamic network communication
 8 connection for the peer nodes to transmit that common content to each other, rather than the
 9 content being directed from the CDN server directly to each recipient node.” (‘452 patent, col.
10 4:52-60.)
11
             15.     The ‘452 patent teaches a server side that one of ordinary skill in the art could
12
     program to store viewer information and the video content. (‘452 patent, cols. 5:59-6-12; see also
13
     id., cols. 7:63-8:5 & Fig. 1.)
14
15           16.     Claim 13 of the ‘452 covers a method of grouping of clients based on the metric of

16 Quality of Service, or QoS, “the step of determining grouping of clients having common content
17 based upon . . . QoS . . . .” (‘452, col. 12:19-22.) “Also, the systems and methods of the present
18 invention . . . include implementation of dynamic peer-to-peer (P2P) network-based, IP-based
19
     communication among peer nodes, wherein the peerness of the peer nodes is defined by their
20
     common content.”
21
             17.     “FIG. 14 is a schematic diagram of the invention illustrating use cases for a submit
22
23 report function that further includes the steps of update QoS for stream source and log client
24 performance.” (Id., col. 9:9-12.)
25           18.     This is one example of the ‘452 patent using a prior art metric to implement the
26
     P2P segmented distribution. The ‘452 patent claims all require segmenting the digital content
27
     according to the trace routes. (‘452, FIGS. 2-9 and accompanying disclosure at col. 8:6-32.)
28
     Amended Complaint for Patent                      5                 Case No. 5:20-cv-07273-EJD
     Infringement
       Case 5:20-cv-07273-EJD Document 18 Filed 02/05/21 Page 6 of 17



 1 Furthermore, each claim, standing alone, contains the necessary components that deliver the
 2 result of a virtual P2P sharing method and system.
 3
             19.     For example, Claim 1 is, “A system for virtualized computing peer-based content
 4
     sharing . . . .” (‘452, col. 10:25-26.) “Virtualized” means creating another layer or environment:
 5
     “The systems and methods of the present invention provide for harnessing the content recipient
 6
 7 devices to aggregate or assemble intelligent functionality of the devices unassociated with the
 8 content receipt, including but not limited to computational storage and processing capacity of the
 9 content recipient devices in the P2P dynamic network, as in grid computing applications for
10 massively parallel computation in addition to the P2P content distribution and redundancy of the
11
     online content distribution to receiving or recipient peer node devices.” (‘452, col. 9:54-63.)
12
     Claim 1, like all the claims, covers the virtual layer outside the control of the prior art distribution
13
     scheme pushed from the CDN.
14
15           20.     The Claim 1 system includes the prior art backend: “content delivery server

16 computer constructed and configured for electrical connection and communication via at least one
17 communications network . . . .” (‘452, col. 10:27-29.) Claim 1 also has the prior art P2P network,
18 but then things become novel where “the multiplicity of peer nodes consume the same content
19
     within a predetermined time . . . [and the P2P network] is based on at least one trace route . . . .”
20
     (Id., col. 10:30-37.)
21
             21.     Claim 1 is “virtualized”: “the multiplicity of peer nodes is distributed outside
22
23 controlled networks and/or content distribution networks (CDNs) that are included within the at
24 least one communications network . . . .” (‘452, col. 10:37-41.)
25           22.     Claim 1’s backend functions as follows: “content delivery server computer is
26
     operable to store viewer information, check content request, use the trace route to segment
27
     requested content, find peers, and return client-block pairs . . . .” (‘452, col. 10:42-45; see also
28
     Amended Complaint for Patent                       6                  Case No. 5:20-cv-07273-EJD
     Infringement
       Case 5:20-cv-07273-EJD Document 18 Filed 02/05/21 Page 7 of 17



 1 FIG. 1.) “[W]herein distribution of P2P content delivery . . . is based on content segmentation . . .
 2 based on CDN address resolution, trace route to CDN and P2P server manager, dynamic feedback
 3
     from peers reporting traffic rates between individual peer and its neighbors, round-robin and other
 4
     server side scheduling/resource allocation techniques.” (Id., col. 10:46-54; see also FIGS. 3-8.)
 5
            23.     JooseyCloud is a system that embodies the claims of the ‘452 patent. That is, the
 6
 7 JooseyCloud source code practices the required elements of claims 1 and 5 of the ‘452 patent. In
 8 particular, and for example, the JooseyCloud source code executes the following: “[T]he content
 9 distributed via the peer nodes of the present invention does not establish the ‘peerness’ or the P2P
10 connections is not physical location-dependent, control-dependent, or ownership-dependent; in
11
     other words, the peerness of peer nodes of the present invention are established by the
12
     commonality of the content consumed therebetween. The P2P distribution of content according to
13
     the systems and methods of the present invention provide for cached content at each peer node;
14
15 there is no stored content among the peer nodes.” (‘452, col. 5:17-27.)
16          24.     The problem that the ‘452 patent addresses is capacity. The patent claims are

17 addressed to the solution—sharing video content through a dynamic network. This dynamic
18 network is defined by the peer nodes consuming the same content.
19
            25.     When the network is defined by the content being consumed by the P2P network,
20
     as the ‘452 patent claims teach, the P2P network is decentralized and offloaded the general
21
22 network. The benefit of this “bottom up” approach is manifold and generally directed to
23 addressing the capacity problem. If control is passed to the P2P dynamic network, then capacity
24 may be substantially addressed—and in some cases exclusively addressed—by the P2P dynamic
25 network. In other words, the computing capacity of the client devices consuming the video
26
     content is leveraged and used to the maximum extent, according the ‘452 patent claims.
27
28
     Amended Complaint for Patent                     7                 Case No. 5:20-cv-07273-EJD
     Infringement
        Case 5:20-cv-07273-EJD Document 18 Filed 02/05/21 Page 8 of 17



 1                                      Infringement of the ‘452 Patent
 2           26.     Kollective has been and is directly infringing claims of the ‘452 patent. Kollective
 3
     makes, uses, sells, and offers for sale methods and services that practice and embody claims of
 4
     the ‘452 patent—including but not limited to Kollective SD ECDN. As discussed below,
 5
     Kollective infringes the ‘452 patent, inter alia, when Kollective delivers video content for
 6
 7 organizations (i.e., Kollective’s clients) using Microsoft “Teams” software in conjunction with
 8 Kollective’s software, firmware, and hardware. In this example, the Kollective application
 9 working with the Microsoft software is referred to as the Kollective app.
10           27.     Without limiting the claims that will be asserted or the products and services that
11
     will be accused of infringement in this action, Kollective is infringing Claim 5 of the ‘452 patent.
12
             28.     Claim 5 is a “method for virtualized computing peer-based content sharing . . . .”
13
     (Ex. A, 10:62-63.) Kollective SD ECDN practices each step of Claim 5 as follows below. SD
14
15 ECDN as a whole embodies the “method for virtualized computing peer-based content sharing.”
16 SD ECDN is virtualized, because SD ECDN is a conceptual hub that distributes digital content
17 outside of the CDN included in the network. SD ECDN is a method of peer-based content
18 sharing, using a collection or collections of clients to distribute digital content.
19
             29.     Claim 5’s method includes “providing at least one content delivery server
20
     computer constructed and configured for electrical connection and communication via at least one
21
22 communications network . . . .” (Ex. A, 10:64-67.) “The Kollective SD ECDN consists of a set of
23 cloud-hosted control and origin servers and a small software agent deployed on employee devices
24 throughout the company. The central servers and agents collectively form an adaptive, distributed
25 content delivery and caching system to ensure that upwards of 99% of content is delivered via
26
     controlled, localized, east-west traffic instead of across the more constrained wide-area and
27
     internet gateway links often referred to as north-south traffic. SD ECDN technology leverages
28
     Amended Complaint for Patent                      8                  Case No. 5:20-cv-07273-EJD
     Infringement
        Case 5:20-cv-07273-EJD Document 18 Filed 02/05/21 Page 9 of 17



 1 existing infrastructure, notably storage and network bandwidth on end-user devices. It is
 2 extremely secure and delivers content via a multi-layered crypto-protected mesh that dynamically
 3
     adapts to network and other consequential changes.” www.kollective.com/wp-
 4
     content/uploads/2017/10/Kollective_Control_Adapt_WP-122116.pdf. When Kollective provides
 5
     a client organization the service of a company-wide keynote address of the “state of the
 6
 7 organization,” Kollective deploys the Kollective app and Kollective provides the content delivery
 8 server claimed in the ‘452 patent.
 9 Claim 5’s method also includes “providing at least one peer-to-peer (P2P) dynamic network
10 including a multiplicity of peer nodes constructed and configured for electronic communication
11
     over the at least one P2P dynamic network, wherein the multiplicity of peer nodes consume the
12
     same content within a predetermined time, wherein the at least one P2P dynamic network is based
13
     on at least one trace route, wherein the multiplicity of peer nodes is distributed outside controlled
14
15 networks and/or content distribution networks (CDNs) that are included within the at least one
16 communications network . . . .” (Ex. A, 11:1-11.) “SD ECDN’s adapt mechanisms are a key
17 driver of the solution’s success in a multivariate network environment. With dynamic peer quality
18 adapting to network bandwidth throttle impacts, the system is able to thrive and deliver. . . .”
19
     www.kollective.com/wp-content/uploads/2017/10/Kollective_Control_Adapt_WP-122116.pdf.
20
     “The agents in the mesh are constantly aware of their network surroundings. Utilizing pings and
21
22 traceroutes, they gather key information about the surrounding network by monitoring the
23 location of other agents and constantly gauging how local area links are performing.” Id. “For live
24 streaming, the mesh should be somewhat aggressive in the way it sources content from peers and
25 the way it competes for bandwidth. Agent settings can be set accordingly for those use cases.
26
     VoD is different, for response time is not as critical and viewer sensitivity to launch delay is
27
     reduced. For this use case, the mesh may be configured to optimize on a different outcome such
28
     Amended Complaint for Patent                      9                 Case No. 5:20-cv-07273-EJD
     Infringement
       Case 5:20-cv-07273-EJD Document 18 Filed 02/05/21 Page 10 of 17



 1 as to allow a given content request to reach further out into the network to identify other
 2 endpoints that have the needed content, thus expanding the universe of good content sources.
 3
     Other settings can be put in place to force the mesh to be more respectful to network traffic and
 4
     more passive with regards to bandwidth contention. Lastly, when using subscriptions or proactive
 5
     content targeting to pre-deliver content, the mesh should be set to be more passive. Efforts to pre-
 6
 7 position content are typically made with plenty of lead time and are often launched overnight
 8 from their geography of origin. In these cases, the mesh may reach as widely as possible to
 9 maximize the use of east/west traffic to deliver content while allowing little to no contention on
10 the north/south routes. The Kollective SD ECDN is powerful in its ability to perform specific
11
     actions as governed by the use case and ensure that the mesh attains the desired balance of
12
     performance and network load.” Id.
13
             Kollective provides a dynamic P2P network. For example, a company is a client of
14
15 Kollective. This company would like to deliver a company-wide broadcast of the company’s
16 CEO delivering a “state of the company” address. Kollective provides the Kollective app to all of
17 the client company’s computers and hand held devices. Through the Kollective app, Kollective
18 forms a dynamic network among the devices that will consume the corporate-wide broadcast of
19
     the company CEO.
20
             30.    Claim 5: “the at least one content delivery server computer receiving at least one
21
22 content request from a client . . . .” (Ex. A, 11:12-13.) “Network administrators can set how
23 widely a specific group of agents is allowed to look for effective peers for the specific content
24 item requested.”
25 www.kollective.com/wpcontent/uploads/2017/10/Kollective_Control_Adapt_WP-122116.pdf.
26
             31.    Claim 5 continues, “the at least one content delivery server computer segmenting
27
     requested content based on CDN address resolution, trace route to CDN and the P2P server
28
     Amended Complaint for Patent                    10                 Case No. 5:20-cv-07273-EJD
     Infringement
       Case 5:20-cv-07273-EJD Document 18 Filed 02/05/21 Page 11 of 17



 1 manager, dynamic feedback from peers reporting traffic rates between individual peer and its
 2 neighbors, round-robin, and other server side scheduling/resource allocation techniques . . . .”
 3
     (Ex. A, col. 11:14-20.) “Device management settings that maintain the balance between increased
 4
     performance and prevention of adverse impact to resources across all elements of the system.” Id.
 5
     “The connection between one network device to the next is called a hop. The number of such
 6
 7 hops, known as a hop count, is a measure of the network distance between two devices and has a
 8 bearing on latency. Setting the peering rules to include hop counts and/or latency gives control
 9 over how the mesh behaves while still allowing for it to optimize within the boundaries of the
10 established rules. In most cases, the system uses both hop counts (number of network switching
11
     or gateway points traversed on a specific path to content peers) and latency configurations
12
     together. Network administrators can set how widely a specific group of agents is allowed to look
13
     for elective peers for the specific content item requested. The hop count method approximates
14
15 whether an agent can peer from the LAN or not. Peering within 3 or 4 hops is usually within a
16 LAN environment, so allowing higher hop counts typically means an agent will peer across a
17 WAN segment which, in most cases, is not desirable. The latency method consists of measuring
18 round-trip speeds. Latency can also be a good proxy for distance in a network topology, as not all
19
     hops are created equal. Determinations can be made as to whether a given agent is allowed to act
20
     as a content source and how many sources are allowed to be active servers to an agent. By
21
22 limiting the maximum allowed bandwidth for downloading and serving, network administrators
23 control the agent’s use of network resources. Many factors influence these bandwidth limits, and
24 these are governed by the highest priority asset being downloaded. These factors allow the agent
25 to aggressively stream live and on-demand content at the same bitrate. Bandwidth limits are
26
     disabled by default so that the agent may run unfettered except when throttling is deemed
27
     necessary as a result of user activity, or to avoid network congestion.” Id.
28
     Amended Complaint for Patent                     11                 Case No. 5:20-cv-07273-EJD
     Infringement
       Case 5:20-cv-07273-EJD Document 18 Filed 02/05/21 Page 12 of 17



 1          32.     Claim 5 continues, “automatically identifying at least one peer node having at least
 2 one segment of the requested content in close network proximity to the client . . . .” (Ex. A, col.
 3
     11:22-24.) “The hop count method approximates whether an agent can peer from the LAN or
 4
     not.” Id. Claim 5 concludes, “at least one peer node most proximal to the client sharing the at
 5
     least one segment of the requested content.” (Ex. A, col. 11:24-25.) “Peering within 3 or 4 hops is
 6
 7 usually within a LAN environment, so allowing higher hop counts typically means an agent will
 8 peer across a WAN segment which, in most cases, is not desirable.” Id. When Kollective’s client
 9 delivers its corporate-wide address, the address is streamed video content delivered to a dynamic
10 P2P network comprising the company devices consuming the content.
11
            33.     Kollective makes, uses, and sells the system claimed in claim 1 of the ‘452 patent.
12
     Claim 1 provides, “A system for virtualized computing peer-based content sharing comprising: at
13
     least one content delivery server computer constructed and configured for electrical connection
14
15 and communication via at least one communications network; and at least one peer-to-peer (P2P)
16 dynamic network including a multiplicity of peer nodes, wherein the multiplicity of peer nodes
17 consume the same content within a predetermined time, wherein the multiplicity of peer nodes are
18 constructed and configured for electronic communication over the at least one P2P dynamic
19
     network, wherein the at least one P2P dynamic network is based on at least one trace route;
20
     wherein the multiplicity of peer nodes is distributed outside controlled networks and/or content
21
22 distribution networks (CDNs) that are included within the at least one communications network;
23 wherein the at least one content delivery server computer is operable to store viewer information,
24 check content request, use the trace route to segment requested content, find peers, and return
25 client-block pairs; wherein distribution of P2P content delivery over the at least one P2P dynamic
26
     network is based on content segmentation; wherein content segmentation is based on CDN
27
     address resolution, trace route to CDN and P2P server manager, dynamic feedback from peers
28
     Amended Complaint for Patent                    12                 Case No. 5:20-cv-07273-EJD
     Infringement
       Case 5:20-cv-07273-EJD Document 18 Filed 02/05/21 Page 13 of 17



 1 reporting traffic rates between individual peer and its neighbors, round-robin and other server side
 2 scheduling/resource allocation techniques.” (Ex. A, col. 10:25-54.)
 3
             34.     When Kollective provides a client organization the service of a company-wide
 4
     keynote address of the “state of the organization,” Kollective deploys the Kollective app and
 5
     Kollective provides the content delivery server claimed in the ‘452 patent. Kollective provides a
 6
 7 dynamic P2P network. For example, a company is a client of Kollective. This company would
 8 like to deliver a company-wide broadcast of the company’s CEO delivering a “state of the
 9 company” address. Kollective provides the Kollective app to all of the client company’s
10 computers and hand held devices. Through the Kollective app, Kollective forms a dynamic
11
     network among the devices that will consume the corporate-wide broadcast of the company CEO.
12
             35.     SD ECDN is “[a] system for virtualized computing peer-based content sharing . . .
13
     .” (Ex. A, col. 10:25-26.) SD ECDN is virtualized, because SD ECDN is a conceptual hub that
14
15 distributes digital content outside of the CDN included in the network. SD ECDN is a system of
16 peer-based content sharing, using a collection or collections of clients to distribute digital content.
17           36.     SD ECDN includes the claimed server component. “The Kollective SD ECDN
18 consists of a set of cloud-hosted control and origin servers and a small software agent deployed
19
     on employee devices throughout the company. The central servers and agents collectively form
20
     an adaptive, distributed content delivery and caching system to ensure that upwards of 99% of
21
22 content is delivered via controlled, localized, east-west traffic instead of across the more
23 constrained wide-area and internet gateway links often referred to as north-south traffic. SD
24 ECDN technology leverages existing infrastructure, notably storage and network bandwidth on
25 end-user devices. It is extremely secure and delivers content via a multi-layered crypto-protected
26
     mesh that dynamically adapts to network and other consequential changes.”
27
     www.kollective.com/wp-content/uploads/2017/10/Kollective_Control_Adapt_WP-122116.pdf.
28
     Amended Complaint for Patent                     13                 Case No. 5:20-cv-07273-EJD
     Infringement
       Case 5:20-cv-07273-EJD Document 18 Filed 02/05/21 Page 14 of 17



 1          37.     SD ECDN includes the P2P dynamic network, as claimed in claim 1: “SD
 2 ECDN’s adapt mechanisms are a key driver of the solution’s success in a multivariate network
 3
     environment. With dynamic peer quality adapting to network bandwidth throttle impacts, the
 4
     system is able to thrive and deliver. . . .” www.kollective.com/wp-
 5
     content/uploads/2017/10/Kollective_Control_Adapt_WP-122116.pdf.
 6
 7          38.     SD ECDN’s backend includes the functionality claimed in the ‘452 system and

 8 method: “Device management settings that maintain the balance between increased performance
 9 and prevention of adverse impact to resources across all elements of the system.” Id. “The
10 connection between one network device to the next is called a hop. The number of such hops,
11
     known as a hop count, is a measure of the network distance between two devices and has a
12
     bearing on latency. Setting the peering rules to include hop counts and/or latency gives control
13
     over how the mesh behaves while still allowing for it to optimize within the boundaries of the
14
15 established rules. In most cases, the system uses both hop counts (number of network switching
16 or gateway points traversed on a specific path to content peers) and latency configurations
17 together. Network administrators can set how widely a specific group of agents is allowed to look
18 for elective peers for the specific content item requested. The hop count method approximates
19
     whether an agent can peer from the LAN or not. Peering within 3 or 4 hops is usually within a
20
     LAN environment, so allowing higher hop counts typically means an agent will peer across a
21
22 WAN segment which, in most cases, is not desirable. The latency method consists of measuring
23 round-trip speeds. Latency can also be a good proxy for distance in a network topology, as not all
24 hops are created equal. Determinations can be made as to whether a given agent is allowed to act
25 as a content source and how many sources are allowed to be active servers to an agent. By
26
     limiting the maximum allowed bandwidth for downloading and serving, network administrators
27
     control the agent’s use of network resources. Many factors influence these bandwidth limits, and
28
     Amended Complaint for Patent                    14                Case No. 5:20-cv-07273-EJD
     Infringement
       Case 5:20-cv-07273-EJD Document 18 Filed 02/05/21 Page 15 of 17



 1 these are governed by the highest priority asset being downloaded. These factors allow the agent
 2 to aggressively stream live and on-demand content at the same bitrate. Bandwidth limits are
 3
     disabled by default so that the agent may run unfettered except when throttling is deemed
 4
     necessary as a result of user activity, or to avoid network congestion.” Id.
 5
             39.    The SD ECDN distribution is based on content segmentation, as set forth the claim
 6
 7 1 system: “The agents in the mesh are constantly aware of their network surroundings. Utilizing
 8 pings and traceroutes, they gather key information about the surrounding network by monitoring
 9 the location of other agents and constantly gauging how local area links are performing.” Id. “For
10 live streaming, the mesh should be somewhat aggressive in the way it sources content from peers
11
     and the way it competes for bandwidth. Agent settings can be set accordingly for those use cases.
12
     VoD is different, for response time is not as critical and viewer sensitivity to launch delay is
13
     reduced. For this use case, the mesh may be configured to optimize on a different outcome such
14
15 as to allow a given content request to reach further out into the network to identify other
16 endpoints that have the needed content, thus expanding the universe of good content sources.
17 Other settings can be put in place to force the mesh to be more respectful to network traffic and
18 more passive with regards to bandwidth contention. Lastly, when using subscriptions or proactive
19
     content targeting to pre-deliver content, the mesh should be set to be more passive. Efforts to pre-
20
     position content are typically made with plenty of lead time and are often launched overnight
21
22 from their geography of origin. In these cases, the mesh may reach as widely as possible to
23 maximize the use of east/west traffic to deliver content while allowing little to no contention on
24 the north/south routes. The Kollective SD ECDN is powerful in its ability to perform specific
25 actions as governed by the use case and ensure that the mesh attains the desired balance of
26
     performance and network load.” Id. When Kollective’s client delivers its corporate-wide address,
27
     the address is streamed video content delivered to a dynamic P2P network comprising the
28
     Amended Complaint for Patent                     15                 Case No. 5:20-cv-07273-EJD
     Infringement
       Case 5:20-cv-07273-EJD Document 18 Filed 02/05/21 Page 16 of 17



 1 company devices consuming the content.
 2           40.    SD ECDN infringes claim 2 of the ‘452 patent, as the system is capable of large
 3
     file distribution and sharing. “For live streaming, the mesh should be somewhat aggressive in the
 4
     way it sources content from peers and the way it competes for bandwidth. Agent settings can be
 5
     set accordingly for those use cases. VoD is different, for response time is not as critical and
 6
 7 viewer sensitivity to launch delay is reduced. For this use case, the mesh may be configured to
 8 optimize on a different outcome such as to allow a given content request to reach further out into
 9 the network to identify other endpoints that have the needed content, thus expanding the universe
10 of good content sources. Other settings can be put in place to force the mesh to be more respectful
11
     to network traffic and more passive with regards to bandwidth contention. Lastly, when using
12
     subscriptions or proactive content targeting to pre-deliver content, the mesh should be set to be
13
     more passive. Efforts to pre-position content are typically made with plenty of lead time and are
14
15 often launched overnight from their geography of origin. In these cases, the mesh may reach as
16 widely as possible to maximize the use of east/west traffic to deliver content while allowing little
17 to no contention on the north/south routes. The Kollective SD ECDN is powerful in its ability to
18 perform specific actions as governed by the use case and ensure that the mesh attains the desired
19
     balance of performance and network load.” Id.
20
             41.    Kollective infringes claim 3, because the P2P connection is provided because of
21
22 content commonality. “The connection between one network device to the next is called a hop.
23 The number of such hops, known as a hop count, is a measure of the network distance between
24 two devices and has a bearing on latency. Setting the peering rules to include hop counts and/or
25 latency gives control over how the mesh behaves while still allowing for it to optimize within the
26
     boundaries of the established rules. In most cases, the system uses both hop counts (number of
27
     network switching or gateway points traversed on a specific path to content peers) and latency
28
     Amended Complaint for Patent                     16                 Case No. 5:20-cv-07273-EJD
     Infringement
      Case 5:20-cv-07273-EJD Document 18 Filed 02/05/21 Page 17 of 17



 1 configurations together. Network administrators can set how widely a specific group of agents is
 2 allowed to look for elective peers for the specific content item requested.” Id.
 3
                                             Prayer for Relief
 4
            WHEREFORE, CEI prays for the following relief against Kollective:
 5
            (a)     Judgment that Kollective has directly infringed the ‘452 patent;
 6
 7          (b)     For a fair and reasonable royalty;

 8          (c)     For pre-judgment interest and post-judgment interest at the maximum rate

 9 allowed by law;
10          (d)     For such other and further relief as the Court may deem just and proper.
11
                                          Demand for Jury Trial
12
            CEI demands a trial by jury on all matters and issues triable by jury.
13
14
      Date: February 5, 2021                       /s/ Todd C. Atkins
15                                                 Todd C. Atkins (SBN 208879)
16                                                 tatkins@atkinsdavidson.com
                                                   ATKINS & DAVIDSON, APC
17                                                 2261 Rutherford Road
                                                   Carlsbad, CA 92008
18                                                 Tel: 619.665.3476

19                                                 Matthew M. Wawrzyn (pro hac vice pending)
20                                                 matt@wawrzynlaw.com
                                                   WAWRZYN LLC
21                                                 200 East Randolph Street, Suite 5100
                                                   Chicago, IL 60601
22                                                 Telephone: 312.235.3120

23                                                 Attorneys for Plaintiff
                                                   Cooperative Entertainment, Inc.
24
25
26
27
28
     Amended Complaint for Patent                    17                 Case No. 5:20-cv-07273-EJD
     Infringement
